COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


KEITH DEMOND SNELL,                              §
                                                                    No. 08-15-00116-CR
                                                 §
                               Appellant,                             Appeal from the
                                                 §
V.                                                                   19th District Court
                                                 §
                                                                of McLennan County, Texas
THE STATE OF TEXAS,                              §
                                                                    (TC# 2013-1987-Cl)
                                                 §
                               Appellee.
                                                 §

                                            OPINION

          Keith Demond Snell appeals from a judgment revoking community supervision and

imposing a sentence of a $1,000 fine and imprisonment for a term of seven years. Appellant

waived his right to a jury trial and entered a negotiated plea of guilty to assault family violence

with a prior conviction. The trial court followed the plea bargain and assessed punishment at a

fine of $1,000 and imprisonment for a term of seven years, probated for seven years. The State

later filed a motion to revoke alleging multiple violations of the terms and conditions of

community supervision and Appellant entered a plea of true to several of the allegations. The

trial court revoked Appellant’s community supervision and imposed the original sentence. We

affirm.

                                    FRIVOLOUS APPEAL
       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.       Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Counsel also provided Appellant with a form motion for

access to the appellate record as required by Kelly. Appellant has not requested access to the

appellate record nor has he filed a pro se brief.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. Accordingly, we affirm the judgment of the trial court.



November 4, 2015
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)

                                                    -2-